State of New York
                    Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: March 17, 2016                     107093
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                      MEMORANDUM AND ORDER

WILLIAM L. SMITH,
                    Appellant.
________________________________


Calendar Date:   February 16, 2016

Before:   McCarthy, J.P., Egan Jr., Lynch, Devine and Clark, JJ.

                              __________


     Lisa A. Burgess, Indian Lake, for appellant.

      Kathleen B. Hogan, District Attorney, Lake George (Emilee
B. Davenport of counsel), for respondent.

                              __________


McCarthy, J.P.

      Appeal from a judgment of the County Court of Warren County
(Hall Jr., J.), rendered August 27, 2014, convicting defendant
upon his plea of guilty of the crime of arson in the second
degree.

      Defendant pleaded guilty to arson in the second degree and
his plea included a waiver of the right to appeal. Prior to
sentencing, defendant moved to withdraw his plea. County Court
denied the motion and thereafter sentenced defendant in
accordance with the plea agreement to eight years in prison, to
be followed by five years of postrelease supervision. Defendant
now appeals.

     Contrary to defendant's contention, his waiver of the right
                              -2-                  107093

to appeal was valid. The record reflects that County Court
distinguished the right to appeal from the rights automatically
forfeited by a guilty plea, and defendant acknowledged that he
signed the written waiver after conferring with counsel regarding
its contents. Accordingly, defendant's waiver of the right to
appeal was knowing, intelligent and voluntary (see People v
Lopez, 6 NY3d 248, 256 [2006]; People v Burritt, 127 AD3d 1433,
1434 [2015]). Defendant's remaining contention, that his
sentence is harsh and excessive, is precluded by his valid appeal
waiver (see People v Mayo, 130 AD3d 1099, 1100 [2015]; People v
Almeida, 127 AD3d 1499, 1500 [2015], lv denied 26 NY3d 1006
[2015]).

     Egan Jr., Lynch, Devine and Clark, JJ., concur.



     ORDERED that the judgment is affirmed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court